Citation Nr: 0803032	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to establish entitlement to dependency and 
indemnity compensation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1946 and from October 1948 to November 1962.  He 
died in December 1977.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In addition to the issue on appeal, the rating 
decision included a denial of entitlement to accrued benefits 
and a denial of eligibility for Dependents' Educational 
Assistance.  A notice of disagreement was filed regarding the 
denial of accrued benefits and a statement of the case was 
issued on this matter.  In her VA Form 9, Appeal to Board of 
Veterans' Appeals, the appellant did not perfect her appeal 
as to this issue.  The appellant has not appealed the 
Dependents' Educational Assistance denial and it is not 
before the Board for this appeal.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
December 1977, and lists the immediate cause of death as 
cardiac arrest, due to or as a consequence of possible acute 
myocardial infarction or acute intracranial hemorrhage.

2.  No evidence in the veteran's claims file shows that 
hypertension, cardiac arrest, acute myocardial infarction, 
any cardiac condition or acute intracranial hemorrhage was 
present during military service or until many years following 
service discharge.




CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
with respect to the claim on appeal.  It is reasonable to 
conclude that the Board has not overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  In Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that the notice 
provided to a claimant seeking dependency and indemnity 
compensation (DIC) benefits, as in this case, must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death;  (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition;  and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  Any VCAA notice should be provided to a 
claimant before an initial unfavorable agency of original 
jurisdiction decision on a claim. Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

March 2005 and May 2005 notice letters sent by the RO to the 
appellant were timely and satisfied the notice criteria.  
Since the veteran had no service-connected conditions at the 
time of his death, no notice to the appellant in that regard 
was possible or needed.  The letters explained in full the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected, and listed 
the evidence already in the claims file.  The letters 
explained what was needed to establish service connection for 
the cause of death, the evidence VA would seek out, and the 
evidence the appellant could submit or could provide 
information about so VA could request the evidence.  The 
Board finds that the notice provided to the appellant was in 
compliance with the requirements stated in the law.

Regarding VA's duty to assist in the development of the 
appellant's claim, the Board finds that all necessary 
development has been accomplished.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The RO 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
her claim, including obtaining and attempting to obtain 
medical treatment records identified by the appellant.  The 
appellant received an offer to attend a hearing; she 
declined.  The appellant has not indicated and there is no 
indication otherwise that any additional evidence relevant to 
the claim is available but is not part of the claims file.  
The current evidence of record is adequate for purposes of 
the Board's decision of the appeal of the RO decision of the 
appellant's claim.

The Board concludes that VA has fulfilled its duty to notify 
and assist the appellant, and that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
appellant's claim decided herein.  Therefore, such failure, 
if identified, would be harmless error.  See Mayfield, supra; 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007) 
(discussing rebuttable presumption of prejudice for error in 
providing VCAA notice).

The Merits of the Claim

In her formal appeal, the appellant acknowledged that when 
the veteran retired after 20 years of military service he did 
not have the medical disorders that led to his death.  She 
continued to assert, however, as she had in other statements 
she filed in support of her claim, that strenuous combat 
conditions in Korea and the stresses of military service 
caused or contributed to the veteran's death 15 years after 
his separation from service.

Concerning the appellant's claim for DIC benefits, her 
eligibility depends on whether the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310(a) (West 
2002).  The standards and criteria for determining whether a 
disability that caused a veteran's death is service 
connected, when, as in this case, that determination was not 
made while the veteran was living, are those for determining 
service connection for a living veteran under chapter 11 of 
title 38 of the United States Code.  Id.  The death of a 
veteran will be considered to have been due to a service-
connected disability when the evidence establishes that the 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2007).

As no claim to establish service connection was filed while 
the veteran was living, the first determination in this case 
is whether the cause of his death, cardiac arrest, due to or 
as a consequence of possible acute myocardial infarction or 
acute intracranial hemorrhage, can be considered a service-
connected disability.  This determination is made by looking 
back at the relevant available evidence.

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may be established for a disability first diagnosed after 
service when all of the evidence, including that pertinent to 
service, shows that the disability was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

For certain diseases, service connection can be presumed.  
When a veteran has served continuously for 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and has a disease specified in the law that becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires medical evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (competent 
medical evidence is generally required to show current 
disability or nexus to service).

By definition, cardiac arrest is a sudden occurrence.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 134 (31st ed. 2007).  The 
veteran's death certificate showed possible secondary causes 
of the veteran's death as "acute" occurrences.  An acute 
medical occurrence is one that is short and relatively 
severe.  DORLAND'S AT 25.  Therefore, the cardiac arrest that 
caused the veteran's death in 1977 and its possible 
underlying causes were sudden and short in duration, and 
cannot be considered to have been incurred in or aggravated 
during his active military service that ended in 1962 unless 
the evidence shows some connection to a disability that the 
veteran incurred in service.  See 38 C.F.R. § 3.303 (2007); 
Cosman, supra.

The veteran's service medical records (SMRs) in his claims 
file do not include any indication that he complained of or 
sought treatment for any cardiac-related disorders, to 
include cardiac arrest or acute myocardial infarction, or for 
intracranial hemorrhage.  The SMRs include numerous normal 
blood pressure readings; reports from many routine, annual 
physical examinations over a 20-year period that do not show 
any cardiac problems; and normal results on routine 
electrocardiograms (EKGs), tests used specifically to detect 
cardiac abnormalities.  See DORLAND'S at 606 (31st ed. 2007).   
In December 1961, ten months before the veteran retired from 
service in 1962, his SMRs show he had a normal EKG.

No medical evidence is of record showing treatment of the 
veteran for any cardiac-related disorders or intracranial 
hemorrhage after his separation from service.  An October 
2004 letter from the veteran's private physician includes an 
opinion that the veteran suffered from a military disability.  
The opinion is stated in one sentence and does not identify 
the disability.  A 2005 handwritten note from the same 
physician states that he saw the veteran one time at the 
physician's office more than 20 years earlier.  The physician 
noted that the veteran's blood pressure was elevated at that 
time, although he could not recall the numbers, and he gave 
the veteran a prescription.  The physician stated that he 
never heard from the veteran after that and that he read in 
the paper of the veteran's death.

The October 2004 physician's opinion does not identify a 
disability or provide any medical support to draw a 
conclusion that the veteran had a service-connected 
disability.  The follow-up 2005 statement showed that the 
physician saw the veteran only one time, and that the 
veteran's blood pressure was elevated at that time.  The 
Board finds that the two statements from the private 
physician are not credible evidence that the veteran had a 
cardiac-related disorder or acute intracranial hemorrhage 
that was incurred in or aggravated by his military service.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) 
(physicians' opinions are of little, if any, evidentiary 
value when they do not state that the physicians examined the 
veteran and do not indicate a basis of fact or data upon 
which the opinions were rendered).

The evidence of record does not support a conclusion that the 
cause of the veteran's death, cardiac arrest, proximately due 
to or as a consequence of possible acute myocardial 
infarction or acute intracranial hemorrhage, can be 
considered a service-connected disability.  No medical 
evidence shows a nexus between the stress that the appellant 
claims the veteran experienced in military service and the 
cardiac arrest, possible acute myocardial infarction or acute 
intracranial hemorrhage, that caused his death.  See Hickson, 
supra.  No evidence shows a continuity of symptomatology from 
the time of the veteran's military service and his 1977 
cardiac arrest.  See Barr, supra.  No evidence shows that the 
veteran had a cardiac-related disorder that became manifest 
to a degree of 10 percent or more within one year from the 
date of his retirement from military service to afford him 
presumptive service connection.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, 
no evidence shows that the veteran had a service-connected 
disability that caused or aggravated his cardiac arrest, 
possible acute myocardial infarction or acute intracranial 
hemorrhage.  See 38 C.F.R. § 3.310(a) (2006); Allen and 
Caluza, both supra.

Without a service-connected disability as the principal or a 
contributory cause of the veteran's death, no eligibility for 
DIC benefits can be established for the appellant.  See 
38 U.S.C.A. § 1310(a) (West 2002); 38 C.F.R. § 3.312 (2007).

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the appellant's claim herein denied.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to establish entitlement to dependency and 
indemnity compensation, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


